Name: 86/357/EEC: Council Decision of 14 July 1986 concerning the conclusion of the framework Agreement for scientific and technical cooperation between the European Communities and the Republic of Austria
 Type: Decision
 Subject Matter: cooperation policy;  European construction
 Date Published: 1986-08-05

 Avis juridique important|31986D035786/357/EEC: Council Decision of 14 July 1986 concerning the conclusion of the framework Agreement for scientific and technical cooperation between the European Communities and the Republic of Austria Official Journal L 216 , 05/08/1986 P. 0007COUNCIL DECISIONof 14 July 1986concerning the conclusion of the framework Agreement for scientific and technical cooperation between the European Communities and the Republic of Austria(86/357/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Treaty establishing the European Atomic Energy Commmunity, Having regard to the recommendation from the Commission, Whereas the framework Agreement for scientific and technical cooperation between the European Communities and the Republic of Austria should be approved, HAS DECIDED AS FOLLOWS: Article 1The framework Agreement for scientific and technical cooperation between the European Communities and theRepublic of Austria is hereby approved on behalf of the European Economic Community. The text of the Agreement is attached to this Decision. Article 2The President of the Council shall give the notification provided for in Article 13 of the Agreement. Done at Brussels, 14 July 1986. For the CouncilThe PresidentM. JOPLINGEWG:L666UMBE02.96FF: 6UEN; SETUP: 01; Hoehe: 332 mm; 35 Zeilen; 1199 Zeichen; Bediener: FJJ0 Pr.: C; Kunde: Montan England